DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20, 22, and 24-33 (renumbered as 1-31 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 12 and 24:  

1. (Currently Amended) A computing device implemented sparse matrix calculation method comprising: 

gathering element values of a first matrix, from an on-chip memory, using a column index array of a compressed sparse second matrix, from a cache, wherein the column index array is configured for gathering sets of element values from different sub-banks of a bank of a plurality of banks of the on-chip memory within a same row, gathering sets of element values from different rows, or gathering sets of element values from a set of rows and from different sub-banks within the same set of rows, wherein the compressed sparse second matrix is generated from a sparse second matrix, and wherein the sparse second matrix is generated by pruning a dense second matrix, so that at least a number of non-zero values in each row of the dense second matrix is a multiple of a given number of sub-banks of a bank of the plurality of banks of the on-chip memory; performing a sparse matrix-matrix multiplication or sparse-matrix-vector multiplication using the gathered element values of the first matrix and a value array of the compressed sparse second matrix; and storing a result of the sparse matrix-matrix multiplication or sparse- matrix-vector multiplication.

Further, the combination of the set forth limitations with all the other limitations in the respective independent claims (claims 1, 12, and 24) is not obvious.  Applicant has argued this limitation on pages 14 to 16, of Applicant’s Remarks filed 5/13/2022. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183